NUMBER 13-08-00025-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JENNIFER LYNN McFALL VILLARREAL,                                             Appellant,

                                            v.

STEVEN VILLARREAL,                                                           Appellee.


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                 Memorandum Opinion by Justice Rodriguez

       Appellee, Steven Villarreal, filed suit to dissolve his marriage to pro se appellant,

Jennifer Lynn McFall Villarreal. By one issue, Jennifer appeals the trial court's denial of

her motion for continuance. We affirm.
                                      I. BACKGROUND

       Steven filed his original petition for divorce on March 15, 2007. On October 17,

2007, the trial court set the final hearing for December 5, 2007.

       On December 3, 2007, Jennifer filed a motion for continuance asserting that, "based

on medical reasoning," she "had not had proper time frame to prepare for the pre-trial date

set forth on December 5, 2007." In support of her motion, Jennifer attached the following

exhibits: (1) a hospital discharge form showing that she was admitted to the hospital on

November 25, 2007, and discharged on November 27, 2007; and (2) a document signed

by Joe S. Cisneros, M.D., providing that on November 27, 2007, Jennifer was seen in his

office and that she would not be able to return to work "until further notice." Additionally,

in a section for comments, Dr. Cisneros wrote "unable to work," "bed rest," and "till further

notice." Although Jennifer did not request a hearing on her motion for continuance, at the

December 5 hearing, she informed the trial court that she was not ready because she had

not had time to prepare due to hospitalizations for various reasons. The trial court

proceeded to hear evidence and granted the divorce.

                      II. STANDARD OF REVIEW AND APPLICABLE LAW

       A trial court's decision to deny a motion for continuance will not be disturbed absent

a showing that it clearly abused its discretion. BMC Software Belg., N.V. v. Merchand, 83
S.W.3d 789, 800 (Tex. 2002) (citing Villegas v. Carter, 711 S.W.2d 624, 626 (Tex. 1986));

Ngo v. Ngo, 133 S.W.3d 688, 692-93 (Tex. App.–Corpus Christi 2003, no pet.). The trial

court shall not grant a motion for continuance "except for sufficient cause supported by

affidavit, or by consent of the parties, or by operation of law." TEX . R. CIV. P. 251. We



                                             2
presume that the trial court did not abuse its discretion in denying the motion for

continuance if the movant fails to provide an affidavit in support of the motion. Villegas,
711 S.W.2d at 626.

                                               III. ANALYSIS

        By her sole issue, Jennifer contends that she had sufficient cause for a

continuance.1 However, Jennifer's motion for continuance was not verified or supported

by affidavit. See TEX . R. CIV. P. 251. Because Jennifer did not comply with the affidavit

requirement of rule 251, it is presumed that the trial court did not abuse its discretion in

denying the motion. See Villegas, 711 S.W.2d at 626; see also Hawthorne v. Guenther,

917 S.W.2d 924, 930 (Tex. App.–Beaumont 1996, writ denied) (explaining that if a party

is unavailable because of illness, the party must attach an affidavit from a doctor); Olivares

v. State, 693 S.W.2d 486, 490 (Tex. App.–San Antonio 1985, writ dism'd) (per curiam) ("In

the absence of a supporting affidavit [from medical personnel] that it would endanger

appellant's health to appear in court, we cannot say the trial court abused its discretion.").

        Jennifer also alleges that sufficient cause was shown because, in her motion, she

stated that she did not have enough time to prepare for the trial due to medical reasons.

However, "denial of a motion for continuance based on a lack of time to prepare for trial

will not be found an abuse of discretion." See Hatteberg v. Hatteberg, 933 S.W.2d 522,


          1
            Jennifer also generally com plains that Steven's testim ony was false and constituted inadm issible
hearsay, the social study was incom plete, and the trial court erroneously adm itted em ails she allegedly sent
to Steven. Because Jennifer has not provided a clear and concise argum ent with citations to authority and
to the record with respect to these argum ents, we conclude that they are inadequately briefed. See T EX . R.
A PP . P. 38.1(h). Therefore, we have nothing to review. See Plummer v. Reeves, 93 S.W .3d 930, 931 (Tex.
App.— Am arillo 2003, pet. denied) ("A point of error unsupported by citation of any legal authority presents
nothing for the court to review."); Richard v. Cornerstone Constructors, Inc., 921 S.W .2d 465, 469 (Tex.
App.— Houston [1st Dist.] 1996, writ denied) ("Although courts generally construe the briefing rules liberally,
a point of error unsupported by the citation of any authority presents nothing for this Court to review.").

                                                      3
527 (Tex. App.–Houston [1st Dist.] 1994, no writ). Therefore, we conclude that the trial

court did not abuse its discretion in denying Jennifer's motion for continuance.

      We overrule Jennifer's sole issue.

                                    IV. CONCLUSION

      We affirm.



                                                   NELDA V. RODRIGUEZ
                                                   Justice

Memorandum Opinion delivered and
filed this 21st day of August, 2008.




                                            4